Exceptions overruled. During their deliberations in the retrial under Gh L. c. 231, § 102C, of this action, and a case not before us, arising from the collision of two motor vehicles, the jury asked the judge, “If negligence is found on both parties, how do we sign the Counts?” The judge, in the absence of counsel, alluded to his original instructions, to which no exception had been taken, and concluded, “[I]f all parties are found to be negligent, then you must find for the defendant in all eases.” Exceptions to the supplementary instructions were taken by the nonoccupant owner of one of the vehicles who sought property damage and consequential damages, and by his "wife, a passenger, who claimed personal injuries. The bill of exceptions does not show reversible error. The jury were not required to find that the owner was the bailor of the vehicle, or that his wife was in the exercise of due care, or to believe that she had sustained personal injuries or had received medical treatment.